TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00523-CV


                                      In re John M. Sigman


                                   T. C. and D. D., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee



           FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-FM-14-004687, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING


                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of D. D. The subject of this

proceeding is John M. Sigman, appellant’s attorney.

               Appellant filed her notice of appeal on August 5, 2016, and her brief was due

September 20, 2016. On October 11, 2016, after extending the deadline once, we ordered

counsel to file appellant’s brief no later than October 17, 2016. To date, appellant’s brief has not

been filed.

               Therefore, it is hereby ordered that John M. Sigman shall appear in person before

this Court on Wednesday, November 9, 2016, at 1:30 p.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in
Austin, Travis County, Texas, to show cause why he should not be held in contempt and have

sanctions imposed for his failure to obey our October 11, 2016 order.

              It is ordered on October 24, 2016.



Before Justices Puryear, Pemberton and Field